Citation Nr: 0807971	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for otitis media, left ear.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The Board notes that in a September 2007 rating decision, the 
RO granted the veteran service connection for bilateral 
hearing loss disability.  An evaluation of 10 percent was 
assigned, effective July 4, 2007.  Accordingly, the issue of 
service connection for right ear hearing loss disability is 
no longer on appeal before the Board at this time.  

Although the evaluation of the veteran's hearing loss has 
been increased, the evaluation of this disability remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Board notes that in the February 2008 Post-Remand Brief, 
the veteran, through his representative, has requested that 
he also be awarded service connection for bilateral tinnitus 
based on the results of the August 2007 VA examination.  The 
issue of entitlement to service connection for bilateral 
tinnitus has not previously been adjudicated, and is not 
before the Board at this time.  Accordingly, such issue is 
referred to the RO for any necessary action.


FINDINGS OF FACT

1.  The veteran's otitis media is manifested by a history of 
aural discharge and drainage.

2.  The veteran's hearing loss is manifested by Level VII 
hearing loss in the right ear and Level I hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for otitis media of the 
left ear.  38 U.S.C.A. §§ 1155, (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).

2.  The criteria for an increased rating for bilateral 
hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Otitis Media

Diagnostic Code 6200 addresses otitis media disorders.  See 
38 C.F.R. § 4.87, Diagnostic Code 6200.  The only compensable 
evaluation warranted under this provision is 10 percent, and 
will only be assigned where the medical evidence of record 
shows suppuration or aural polyps.

The veteran has already been awarded the maximum scheduler 
rating available for this disability.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  Accordingly, a higher schedular rating 
is not warranted.

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).  

The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because it is difficulty for him to 
hear the television, the telephone and the alarm clock and 
because he has difficulty with background noise.

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.

The veteran was afforded a VA audiological examination in 
July 2005.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	10	10	?	20	13.33
Left (db):	30	35	50	60	43.75

Speech audiometry results were speech recognition ability of 
96 percent in the right ear and 92 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values  to the rating 
criteria results in a numeric designation of level I in the 
right ear and level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in August 2007.  The evaluation 
produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	80	70	75	100	81.25
Left (db):	30	40	60	55	46.25

Speech recognition ability of 66 percent in the right ear and 
94 percent in the left ear was reported.  The diagnosis was 
mild to moderately severe sensorineural hearing loss for the 
left ear and severe to profound sensorineural hearing loss 
for the right ear.  The examiner also noted that the 
veteran's left ear hearing loss had increased in severity.

Applying these values to the rating criteria results in a 
numeric designation of level VII in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI and VIA 
(2007).  This evaluation showed that the veteran had an 
exceptional pattern of hearing loss in the right ear.  Table 
VIA also provides that an average decibel loss of 81.25 
equates to level VII hearing.  Level I hearing in one ear 
with Level VII hearing in the other ear does not warrant more 
than a 10 percent rating, according to Table VII at 38 C.F.R. 
§ 4.85.   

Accordingly, the Board concludes that the disability is 
properly evaluated as 10 percent disabling for the entire 
period in question.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in June 2005, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The veteran was given the specific 
notice required by Dingess v. Nicholson in October 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board acknowledges that the notice provided in June 2005 
did not cover all of the elements of the notice required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance, as the 2005 notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase, and the veteran was given 
the specific rating criteria in the statement of the case.  
Therefore, he had actual notice of the rating criteria to be 
applied to the disabilities at issue.  The veteran also 
provided specific information concerning his disabling 
manifestations during the course of his claim and appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development of the claims by the originating agency were not 
prejudicial to the veteran.


ORDER

An increased rating for otitis media, left ear is denied.

An increased rating for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


